630 N.W.2d 404 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST David A. SINGER, an Attorney at Law of the State of Minnesota.
No. C9-00-163.
Supreme Court of Minnesota.
July 17, 2001.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action against respondent David A. Singer, on November 4, 1999, the petition was heard by a court-appointed referee. The referee's findings of fact, conclusions of law and recommendation for discipline were filed with this court on July 26, 2000. Respondent stipulated to temporary suspension and we entered an order suspending respondent's license to practice law. In re Disciplinary Action Against Singer, 614 N.W.2d 734 (Minn.2000). The Director has now filed a supplementary petition for disciplinary action alleging that respondent has committed further professional misconduct, namely, respondent failed to timely file his state and federal individual income tax returns for 1996, 1997 and 1998, and was convicted of failing to file the federal returns, in violation of Minn. R. Prof. Conduct 8.4(b). Respondent has also been convicted in state court of felony theft for his conduct in misappropriating funds placed in his trust account, in violation of Minn. R. Prof. Conduct 8.4(b).
Respondent admits that his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLRP). He entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline for the conduct alleged in the petition and supplementary petition is an indefinite suspension pursuant to Rule 15, RLPR, with no right to apply for reinstatement for three years. The reinstatement hearing provided for in Rule 18, RLPR, is not waived. Reinstatement is conditioned upon:
1. Successful completion of the federal and state criminal probations;
*405 2. Compliance with Rule 26, RLPR;
3. Successful completion of the professional responsibility examination under Rule 18(e), RLPR;
4. Satisfaction of the continuing legal education requirements under Rule 18(e), RLPR;
5. Proof of timely filing of respondent's federal and state income tax returns for calendar years after 2000 and payment of the income taxes due for prior years, or a payment arrangement satisfactory to the taxing authorities;
6. Proof of psychological fitness to practice law; and
7. Payment of costs in the amount of $900 plus interest and disbursements under Rule 24(d), RLPR.
We have independently reviewed the file and approve the recommended disposition.
IT IS HEREBY ORDERED that respondent David A. Singer is indefinitely suspended from the practice of law, with no right to apply for reinstatement for three years, and that reinstatement be conditioned on the agreed-upon terms set forth above. Respondent shall pay $900 plus interest in costs and disbursements.
BY THE COURT
Paul H. Anderson
Associate Justice